DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
Rejections withdrawn.  
Allowable Subject Matter
Claims 1-9 allowed.  The following is an examiner’s statement of reasons for allowance: 
While, Kulkarni teaches the following: 
1, 6, 8. A bending machine configured to bend a metallic workpiece having a controller configured to control a bending operation (Fig. 1, Fig. 2, numerical operation unit and parts manufactured, Fig. 3-4, Col. 3, lines 4-23), 
wherein the controller has at least one interface configured to obtain information about a time-dependent springback of the workpiece to be bent (Figs. 2-4, prediction of springback of workpiece to be bent that occurs over time after deformation of the metal, Col. 3, lines 24-Col. 6, line 13, claim 1-10) and to obtain a time indication of a subsequent further machining of the workpiece to be bent (claim 1-10, the prediction uses cycle time of subsequent process of the workpiece to be bent), 
wherein the controller is configured to calculate an adapted bending angle (a) based on the springback and the time indication, and wherein the bending machine is configured to bend the bending operation beyond a bending angle (p) to be bent up to 

And, Moore teaches
5, 7. (Currently Amended) The machining line according to claim 4, characterised in that a store is provided for storage and springback of the workpiece until further machining in the machine tool is provided (Col. 16, lines 19-55).

Neither Kulkarni nor Moore, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
“characterised in that the adapted bending angle (.alpha.) is calculated such that an immediate springback of the workpiece immediately after the bending operation and a future springback of the workpiece during storing of the workpiece are taken into account until further machining.  
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/           Primary Examiner, Art Unit 2896